Citation Nr: 0325079	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  98-18 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
10 percent for degenerative joint disease (DJD) of the right 
knee.

2.  Entitlement to an increased initial rating in excess of 
10 percent for DJD of the left knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from November 1985 to 
October 1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued 10 percent 
evaluations for both knees.

The appellant's June 1997 application to "reopen" his claim 
for a higher evaluation was submitted within three months of 
the rating decision which granted service connection and 
allowed a noncompensable rating.  The RO apparently processed 
the appellant's letter as an application for reopening for an 
increased rating, rather than treating it as a notice of 
disagreement (NOD).  While doing so, however, all procedural 
requirements, i.e., issuance of a statement of the case, 
etc., have been complied with.  Further, the compensable 
rating allowed by the October 1997 rating decision is 
effective as of the date of the appellant's separation from 
service.  Therefore, in light of the fact that the appellant, 
in essence, contested the initial evaluation of his 
disabilities, the Board has styled the issues of the case as 
reflected.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In May 2000, the Board remanded the case to the RO for 
additional development, to include another medical evaluation 
to determine range of motion (ROM).  The RO completed the 
additional development and returned the case to the Board for 
further appellate review.  In April 2003, the Board again 
remanded the case to the RO for issuance of the required 
Veterans Claims Assistance Act of 2000 (VCAA) statutory 
notice to the appellant.  The RO complied with that 
requirement and returned the case to the Board.  The 
appellant's representative submitted additional comments on 
his behalf in August 2003.

The issue of service connection for hypertension was 
previously before the Board.  While the case was in remand 
status, the RO granted service connection for hypertension.  
As such, the appeal as to that issue was allowed and is in 
need of no further appellate review.
FINDINGS OF FACT

1.  The appellant's right knee disorder manifests with mild 
patellofemoral compartment narrowing on the right, mild 
tibial femoral compartment narrowing on the right, and mild 
loss of function via limitation of motion (LOM).  ROM on 
flexion is to 90 degrees, beyond which discomfort begins.  
ROM on extension is 0 degrees.  There is no tenderness or 
swelling, the knee joint is stable, and drawer sign and 
McMurray's test are negative.

2.  The appellant's left knee disorder manifests with mild 
DJD and minimal loss of function.  ROM on flexion is to 90 
degrees, beyond which discomfort begins.  ROM on extension is 
0 degrees.  There is no tenderness or swelling, the knee 
joint is stable, and drawer sign and McMurray's test are 
negative.

3.  LOM of the leg on flexion to 45 degrees or less has not 
been more nearly approximated in either the right or left 
knee.  Neither has recurrent subluxation or lateral 
instability, locking, or effusion, been more nearly 
approximated in either the right or left knee.


CONCLUSIONS OF LAW

1.  The requirements for an increased initial rating in 
excess of 10 percent for DJD, right knee, status post-
operative, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5003, 5257-5261.

2.  The requirements for an increased initial rating in 
excess of 10 percent for DJD, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5257-5260.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et. seq. (West 2002) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  This change in 
the law is potentially applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also Kuzma 
v. Principi, ___ F.3d ___, No. 03-7032 (Fed. Cir. August 25, 
2003).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  The April 2003 Board remand informed the appellant 
of the VCAA.  Further, in a May 2003 letter, the RO informed 
the appellant of the provisions of the VCAA and VA's 
obligations thereunder, to include VA's duty to assist him 
with the development of his claim and specifically how VA 
will assist him.  The May 2003 letter also informed the 
appellant of the evidence needed to substantiate his claim 
and provided him a specific listing of the private treatment 
records already obtained by the RO on the appellant's behalf.  
The appellant was instructed to send any evidence in his 
possession which is not already of record he desired 
considered, and to identify any additional records he desired 
the RO to obtain for him.  VA Forms 21-4142 were provided for 
his signature and return for that purpose.  As to who would 
obtain which records, the May 2003 letter instructed the 
appellant to send any records he possessed and that the RO 
would obtain any additional records he identified.  
Therefore, the Board finds that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As for the duty to assist, the RO scheduled the appellant for 
medical examinations and obtained VA and private treatment 
records identified by him.  All records obtained or generated 
have been associated with the case file.  Neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2002).  Accordingly, the Board 
may decide the case on the merits.

Historically, the appellant applied for service connection 
for his bilateral knee disorder in November 1996.  A March 
1997 rating decision granted service connection for both knee 
disorders and allowed a noncompensable evaluation.  In a June 
1996 letter, the appellant applied to "reopen" his claim, 
stating that his knee disorders had increased in severity.  
An October 1997 rating decision awarded a compensable rating 
of 10 percent for each knee, effective October 15, 1996.  The 
appellant submitted a NOD in August 1998 and filed his 
substantive appeal in February 1999.

The service medical records (SMRs) reflect that the appellant 
underwent an October 1995 arthroscopic surgery of the right 
knee to repair a meniscus.  Prior to the surgery, a March 
1994 consultation sheet reflects that the right knee had full 
average ROM, no effusion and no laxity of ligaments.  A 
November 1995 physical therapy entry in the SMRs reflect 
average ROM, right knee, as 0 to 85 degrees and no effusion 
of the joint.  A physical therapy entry later in November 
1995 reflects there was some tenderness to palpation at the 
lateral collateral ligaments.  A January 1996 entry reflects 
negative McMurray, right knee and full average ROM.  A 
February 1996 physical therapy entry reflects that the right 
knee manifested full ROM without discomfort.  There was no 
ligament laxity, crepitus, or patellar grind, and drawer sign 
was negative.

An August 1997 VA medical examination report reflects that 
the appellant reported that he was gainfully employed as a 
prisoner extradition agent.  He reported morning stiffness of 
his knees upon awakening and creaking and swelling during the 
day.  He reportedly experienced pain with any kind of 
physical exertion.  Physical examination revealed marked 
bilateral crepitus in the knees with some decreased ROM of 
the right knee.  There was pain on ROM of both knees.  The 
examiner rendered an assessment of bilateral crepitus in both 
knees and right knee with arthroscopic surgery.

A September 1998 private treatment note by the appellant's 
provider  reflects that the ROM on flexion of the right knee 
was to 90 degrees and to 100 degrees for the left knee.  
There was minimal swelling of the right knee, minimal joint 
effusion, and all ligaments appeared intact.  Crepitus was 
greater on the right than the left.  Anterior, drawer, and 
posterior drawer signs were negative, as was Lochman's.  
Assessment was degenerative arthritis, greater on right than 
the left.

A May 1999 orthopedic consultation reflects that the 
appellant's right knee manifested no warmth or effusion.  
Motion was 0 to 110 degrees.  An August 1999 MRI examination 
of the right knee revealed the cruciate ligaments, collateral 
ligamentous, structures, patellar tendon complex, marrow 
signal, and adjacent soft tissues to be unremarkable.  An 
extensive degenerative tear of the lateral meniscus was 
revealed.  Diagnostic impression was lateral compartment 
degenerative changes with diffuse degenerative tear of the 
lateral meniscus.

A January 2000 VA treatment entry reflects that the 
appellant's right knee manifested full ROM and the ligaments 
were stable.  There was severe joint line tenderness.  Mild 
to moderate DJD of the knee was noted.

The May 2002 VA medical examination report reflects that the 
appellant reported bilateral knee pain.  Physical examination 
revealed the appellant to be morbidly obese.  The knees were 
stable.  McMurray's and Lachman's tests were negative, and 
there was no tenderness or swelling in the joints.  The 
examiner rendered a diagnosis of DJD of the right knee, 
moderate, and DJD of the left knee, mild.  In a January 2003 
addendum, the examiner noted that the appellant's ROM on 
flexion, bilaterally, was to 90 degrees.  Pain began at 90 
degrees.  ROM on extension, bilaterally was to 0 degrees.  
The knee joints were stable.  X-rays of the left knee were 
normal.  X-rays of the right knee revealed mild 
patellofemoral compartment narrowing on the right, mild 
tibial femoral compartment narrowing on the right.  The 
examiner assessed the appellant's loss of function as mild on 
the right and minimal on the left.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10 (2002), which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2002).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2002).    Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).

In this case, the history of the appellant's disability is 
more important than normal, given the fact that when an 
appellant disagrees with the initial evaluation assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time.  
See Fenderson v. West, supra.

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  DC 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability is rated 10 percent disabling where 
slight, 20 percent disabling where moderate, and 30 percent 
disabling where severe.  DC 5257.

Limitation of flexion of the leg is rated 10 percent 
disabling where flexion is limited to 45 degrees, 20 percent 
disabling where limited to 30 degrees, and 30 percent 
disabling where limited to 15 degrees.  DC 5260.

Limitation of extension of the leg is rated 10 percent 
disabling, where extension is limited to 10 degrees, 20 
percent disabling where extension is limited to 15 degrees, 
and 30 percent disabling where limited to 20 degrees.  DC 
5261.

The Board finds that the appellant is fairly and 
appropriately rated at 10 percent for each knee.  The Board 
notes that the appellant currently is rated under DC 5257 for 
knee, other impairment of, recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a (2002).  The rating was 
apparently on the basis of "slight" knee impairment to 
either knee.  As set forth above, all of the competent 
credible medical evidence of record reflects that, throughout 
the period of the appellant's claim and appeal, neither of 
his knees has manifested subluxation or lateral instability.  
The several examinations have noted his knee to be stable 
with ligaments intact and with no effusion.  Therefore, the 
Board will place the appellant's knee disorder under the 
appropriate DC for arthritis and LOM.

The medical evidence shows the appellant's primary diagnosis 
to be degenerative arthritis, which is rated under DC 5003.  
38 C.F.R. § 4.71a (2002).  As noted, DC 5003 provides that 
degenerative arthritis established by x-ray is rated on the 
basis of LOM under the appropriate DCs for the joint 
involved.  Further, if the LOM of the joint involved is 
noncompensable, a rating of 10 percent is applicable.  Id.  
The medical evidence shows that, in the appellant's case DC 
5260 is the appropriate rating criteria.

The several medical examinations show that the appellant's 
ROM on flexion for both knees has been no less than 0 to 90 
degrees.  In the absence of the DJD, a ROM on flexion of 0 to 
90 degrees garners a noncompensable evaluation, as ROM on 
flexion must be limited to 45 degrees to qualify for a 10 
percent evaluation.  38 C.F.R. § 4.71a, DC 5260 (2002).  
Therefore, the appellant qualifies for a 10 percent 
evaluation, but no more, for his bilateral DJD.  38 C.F.R. 
§ 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5257-5260 (2002).

The Board finds that the 10 percent evaluation for each knee 
adequately compensates the appellant for both his functional 
loss, which is mild, and his pain.  Id.  A higher evaluation 
of 20 percent is not warranted, as ROM on flexion of 0 to 30 
degrees or significant functional loss has not been more 
nearly approximated.  DC 5260.  Therefore, the preponderance 
of the evidence is against the granting of an increased 
rating.  The evidence is not in equipoise so as to apply the 
benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2002).


ORDER

Entitlement to an increased initial rating in excess of 10 
percent for DJD, right knee, status post-operative, is 
denied.

Entitlement to an increased initial rating in excess of 10 
percent for DJD, left knee, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



